AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                            FllEQelofl
                                                                                                                  NOV 2 0 2018
                                    UNITED STATES DISTRICT COU
                                              SOUTHERN DISTRICT OF CALIFORNIA                           CLERK U s. OISTRiCT COURT
                                                                                                     SOUTHERN DISTR1CT OF           LIFORNIA
                     United States ofAmerica                                JUDGMENT IN y                                            i;PUTY ·
                                                                            (For Offenses Committed On or After November 1, 1987)
                                v.

                         Erick Aguilar-Bon                                  Case Number: 3:18-mj-22864-NLS

                                                                            Douglas C. Brown
                                                                            Defendant's Attorney


REGISTRATION NO. 81084298

THE DEFENDANT:
 ~ pleaded guilty to count( s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                          Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1

 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 ~  Assessment: $10 WAIVED~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Tuesday, November 20, 2018




                                                                          HONORABLE NITAL. STORMES
                                                                          UNITED STATES MAGISTRATE JUDGE


                                                                                                                 3: l 8-mj-22864-NLS
